United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      February 16, 2007

By the Court:


JOHN S. BOCTOR,                                       ]   Petition for Review of an
        Petitioner,                                   ]   Order of the Board of
                                                      ]   Immigration Appeals.
No. 05-2530                             v.            ]
                                                      ]
ALBERTO R. GONZALES,                                  ]   No. A78-637-924
        Respondent.                                   ]
                                                      ]


     Upon consideration of the MOTION TO VACATE FOR LACK OF
JURISDICTION, filed on February 8, 2007, by counsel for the respondent,

       IT IS ORDERED that the motion is GRANTED. The judgment of this court, dated
January 24, 2007, is VACATED for lack of jurisdiction, and the opinion is WITHDRAWN.

       We direct both counsel for the petitioner and counsel for the government to show cause
within 14 days why they should not be sanctioned for their failure to inform us that the Board of
Immigration Appeals had granted a motion to reopen in this case eight months before we issued
our opinion.